                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case Number: 19-cr-20106
v.
                                                              Honorable Thomas L. Ludington
LENEA MARIE BAILEY,                                           Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
     DEFENDANT’S PLEA OF GUILTY, AND TAKING THE 3RD AMENDED RULE 11
                  PLEA AGREEMENT UNDER ADVISEMENT

        On May 28, 2019, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Lenea Marie Bailey’s consent. The magistrate judge issued her

report on May 30, 2019, recommending that this Court accept Defendant’s plea of guilty. ECF No.

23.

        Although the magistrate judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the magistrate judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

        Accordingly, it is ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 25, is ADOPTED.
       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the 3rd

Amended Rule 11 Plea Agreement, ECF No. 26, is taken UNDER ADVISEMENT.


Dated: June 17, 2019                                s/Thomas L. Ludington
                                                    THOMAS L. LUDINGTON
                                                    United States District Judge
